UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-32292 Rubicon Minerals Corporation ————— (Translation of registrant’s name into English) Suite 1540 – 800 West Pender Street, Vancouver, British Columbia, V6C 2V6, Canada ————— (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F oForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXPLANATORY NOTE This amendment to the Form 6-K of Rubicon Minerals Corporation. originally filed on April 11, 2011 (as amended hereby, the “Form 6-K”) is being filed in order to furnish the Company’s press release of April 11, 2011, which corrects a typographical error contained in the Company’s press release of April 8, 2011. No other changes to the Form 6-K have been made. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RUBICON MINERALS CORPORATION By: /s/ Robert Lewis Name: Robert Lewis Title: Chief Financial Officer Date: April 11, 2011 EXHIBIT INDEX Exhibit No. Description News Release dated April 11, 2011 – “Rubicon Minerals Updates Delineation Drill Results From the F2 Core Zone, Phoenix Gold Project, Red Lake Ontario - results include 1.15 oz/ton gold over 56.8 feet including 5.25 oz/ton gold over 11.8 feet-update of project timelines”
